Citation Nr: 1215174	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  10-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for defective hearing of the right ear.  

2.  Entitlement to service connection for defective hearing of the left ear.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1962 to April 1964, November 1974 to September 1980, and November 1990 to June 1991.  The record showed that the Veteran also had more than 21 years of active and inactive duty for training in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and August 2010 decisions by the RO which denied service connection for defective hearing of the left and right ear, respectively.  A hearing at the RO before the undersigned was held in November 2011.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran's defective hearing of the right ear is at least as likely as not related to military service.  

3.  The medical evidence shows that the Veteran's pre-existing defective hearing of the left ear increased in severity during active service.  


CONCLUSIONS OF LAW

1.  Defective hearing of the right ear was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 4.85, Part 4, Diagnostic Code 6100 (2011).  

2.  Defective hearing of the left ear was aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.306, 4.85, Part 4, Diagnostic Code 6100 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2008 (left ear) and February 2010 (right ear).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records were obtained and associated with the claims file.  The Veteran was examined by VA audiology services twice during the pendency of this appeal and testified at a hearing at the RO before the undersigned in November 2011.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and sensorineural hearing loss is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

Because of the Veteran's lengthy association with the Army Reserves, it is important to note that a "veteran" is a person who served in the "active military, naval, or air service" and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2011).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits based upon active duty for training, the appellant must first establish that he was disabled from a disease or injury incurred or aggravated in the line of duty.  See Laruan v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until "veteran" status is established for a period of active duty for training or a period of inactive duty for training, the presumption of soundness and the presumption of aggravation are not for application.  See Laruan, supra; Paulson, supra.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Defective Hearing

The Veteran contends that his current bilateral hearing loss was due to exposure to acoustic trauma during his many years of military service and believes that he is entitled to a grant of service connection.  

Initially, it should be noted that the Veteran had a lengthy association with the military between 1961 to 1995, with most of his service was in the Army Reserves.  The record showed that the Veteran had three separate periods of active service, from April 1962 to April 1964, November 1974 to September 1980, and from November 1990 to June 1991.  Therefore, the Board will address each of the Veteran's periods of active service separately.  

The audiological findings on the Veteran's service entrance examination for his first period of active service in October 1961 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
35
30
25
-
25

(NOTE: Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard.)  

Based on the audiometric examination at the time of service enlistment, while the Veteran did not have a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, the audiological findings were commensurate with "some degree of hearing loss" under the holding in Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the Board finds that there was clear and unmistakable evidence of a hearing loss in the left ear, and normal hearing in the right ear at the time that he was examined and accepted for military service in 1961.  

The STRs did not show any complaints or findings for any hearing problems during his first period of active service.  The Veteran did not have an audiogram at the time of his service separation in March 1964, but rather, audiological examination at that time consisted of whispered voice testing, which was 15/15, bilaterally.  

As there was no objective or diagnostic evidence of any change in the Veteran's hearing acuity during his first period of active service, there is no basis to find that there was an increase or worsening of any hearing loss in the left ear, or any hearing loss in the right ear during his first period of active service.  

Audiological findings on the Veteran's service entrance examination for his second period of active service in November 1974 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
-
10
LEFT
40
35
30
-
20

At the time of the Veteran's enlistment examination in 1974, there was clear and unmistakable evidence of a hearing loss for VA purposes in the left ear, and normal hearing acuity in the right ear.  

The STRs did not show any complaints or treatment for any chronic ear problems during his second period of active service from 1974 to 1980.  Audiological findings on period examinations in September 1978 and January 1980, respectively, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
15
-
20
LEFT
20
25
70
-
100




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
25
25
LEFT
30
35
55
55
55

At this point, it should be noted that the Veteran was not given an audiological examination at the time of service separation in September 1980.  Comparing the findings from the latter two examinations with the enlistment examination in 1974, the audiometric findings clearly showed a change in puretone threshold values in the right ear and an increase in the values for the left ear at the higher frequencies during the Veteran's second period of active service.  The fact that the audiometric findings were recorded on examinations conducted more than a year apart, and that the absence of any chronic ear problems or additional pathology in the STRs during service would seem to suggest that the test results are reliable.  In this regard, the Board notes that although the VA examiner in November 2008 indicated that the findings for the left ear on the two service examinations may have been an aberration, she did not comment on the audiometric findings for the right ear.  That is, the examiner did not indicated or otherwise suggest that the audiometric findings for the right ear were an aberration or that they were unreliable, and stated that there was a hearing loss in the right ear.  

The Court has held, "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirement for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Although the findings at separation did not meet the criteria for a hearing loss in the right ear for VA purposes at that time, there was a significant threshold shift indicative of a "some hearing loss" when compared to his enlistment examination.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Here, the evidence showed that the Veteran's hearing acuity for the right ear was within normal limits at the time that he was accepted for his second period of active service, and that there was an increase at three of the five threshold levels commensurate with a hearing loss as defined in Hensley.  Furthermore, the audiological findings from VA examination in July 2010, showed that the Veteran has a hearing loss in the right ear for VA purposes at present.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for defective hearing of the right ear is warranted.  As such, further discussion of the Veteran's last period of active service is not necessary.  

Turning to the left ear, the evidence in this case showed that the Veteran had a hearing loss for VA purposes at the time of his service enlistment in 1974, and that there was an increase in threshold levels at the higher frequencies from 2,000 to 4,000 hertz on the only two audiological examinations conducted during his seven years of active service.  Although the VA examiner in November 2008 indicated that the elevated threshold levels in the left ear may have been an aberration, he did not offer any scientific evidence for that assessment, and appeared to base his conclusion on the fact that the severe thresholds for the left ear were never replicated.  However, the examiner did not offer any discussion or analysis as to the significance of the changes in the Veteran's hearing acuity.  That is, the examiner did not offer any assessment or estimate as to the severity the Veteran's hearing acuity at the higher threshold levels on the two service examinations.  Given the absence of any evidence of chronic ear problems or any explanation for the changes in the threshold levels during service, the Board finds that the examiner's assessment that the elevated thresholds in service were an aberration is speculative at best.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (The probative value of a clinician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."); see also Miler v. West. 11 Vet. App. 345, 348 (1998) (a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.); Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is inadequate when it is unsupported by clinical evidence).  

In deciding a claim based on aggravation, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2011).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

After review of all the evidence of record, the Board finds that the competent evidence of record concerning the Veteran's hearing loss in the left ear is, at best, in relative equipoise.  There are negative November 2008 and July 2010 VA opinions (same audiologist), but these appear to have been based primarily on the lack of replication of the elevated audiometric findings in the left hear during service.  As discussed above, the examiner's assessment was not supported by any objective or scientific evidence and relies on an assumption of facts not in the record.  In this case, the objective evidence of record clearly showed a decrease in the Veteran's hearing acuity in the left ear during his second period of service, and that he currently has a hearing loss in the left ear for VA purposes, reflecting hearing acuity worse than when measured during the 1974-1980 active service period.  See July 2010 VA examination report.  

Given the significant changes in puretone thresholds at the higher frequencies in the left ear during the Veteran's second period of active service, and the examiner's failure to offer any analysis of the auditory thresholds changes during service, the Board finds that the VA opinion is of little probative value in resolving the issue on appeal.  

In addition, the Veteran has denied any other type of significant noise exposure since his second period of active service.  In this regard, the Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In adjudicating his claim, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) (noting that the veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing pain in service and witnessing events).  The Board has not discovered any material inconsistencies in the Veteran's contentions.  Therefore, he is deemed credible in reporting a continuity of a hearing impairment since service.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Under the circumstances, the Board will resolve all reasonable doubt in favor of the Veteran.  Accordingly, service connection for bilateral defective hearing is granted.  




ORDER

Service connection for defective hearing of the right ear is granted.  

Service connection for defective hearing of the left ear aggravated by service is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


